Citation Nr: 0620595	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  02-00 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
of the left upper extremity, to include as secondary to 
service-connected coronary artery disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1954 
to June 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied service connection for peripheral neuropathy of 
the left upper extremity.  

The Board remanded this case for additional development in 
July 2005.  As the requested development has been 
accomplished, this case is properly before the Board.


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam.

2.  The medical evidence of record does not show a firm 
diagnosis of peripheral neuropathy in the left upper 
extremity within one year of discharge from service, or any 
time thereafter.

3.  The medical evidence of record does not relate the 
veteran's left upper extremity impairment to the service-
connected coronary artery disease or service.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the left upper extremity was not 
incurred in or aggravated by service, nor may its incurrence 
or aggravation therein be presumed.  38 U.S.C.A. §§ 1110, 
1116(a)(3), 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.313(a) (2005).

2.  Peripheral neuropathy of the left upper extremity is not 
proximately due to or a result of a service-connected disease 
or injury.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.310(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the service connection 
claim and the respective responsibilities of each party for 
obtaining and submitting evidence by way of a November 2001 
VA letter.   Specifically, the RO notified the veteran that 
VA would obtain the veteran's service medical records and all 
relevant evidence in the custody of VA medical centers.  The 
RO notified the veteran of his responsibility to respond in a 
timely manner to VA's requests for specific information and 
to provide a properly executed release so that VA could 
request the records for him.  The RO also requested the 
veteran to advise VA of any additional evidence, so that VA 
could help by getting that evidence.  The RO notified the 
veteran again in August 2003.  

In April 2005, the veteran's representative amended the 
service connection claim for peripheral neuropathy to include 
as secondary to service-connected coronary artery disease.  
The previous VA letters were silent as to the evidence 
necessary to substantiate the secondary service connection 
claim.  However, the Board finds that this error is 
nonprejudicial to the veteran, as it is clear that through 
his representative, he had actual knowledge of the evidence 
necessary to substantiate the claim.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005).  Specifically, his 
representative alleged that his peripheral neuropathy was 
proximately due to his service-connected coronary artery 
disease, and addressed the applicable regulation and the 
specific criteria that would be needed to substantiate this 
claim.    

During the pendency of this appeal, the CAVC further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  The 
November 2001 and August 2003 letters did not provide the 
veteran with notice of the laws regarding degrees of 
disability or effective dates for any grant of service 
connection.  However, since no new disability rating or 
effective date will be assigned, as discussed below, any 
defect with respect to the content of the notice requirement 
was non-prejudicial.

The CAVC held in part in Pelegrini, supra, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the December 2000 rating decision, the RO 
denied service connection for peripheral neuropathy of the 
left upper extremity.  In November 2001 and August 2003, the 
RO provided notice to the veteran regarding what information 
and evidence was needed to substantiate his service 
connection claim on appeal, and clarified what information 
and evidence must be submitted by the veteran, and what 
information and evidence would be obtained by VA.  

While the notice provided to the veteran in November 2001 and 
August 2003 was not given prior to the first AOJ adjudication 
of the claim, the subsequent VA letters corrected any 
procedural errors.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  Moreover, the notice was provided by the AOJ prior to 
the last transfer and certification of the veteran's case to 
the Board, and the content of the notice complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Thus, any defect with respect to the timing of 
the VCAA notice requirement was non-prejudicial, and VA's 
duty to notify the veteran has been satisfied.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, the evidence includes service medical 
records, Army medical records dated from May 1985 to November 
1998, and a May 2003 VA medical record.  The Board finds that 
there are no additional medical treatment records necessary 
to proceed to a decision in this case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided VA medical examinations in November 1999 
and September 2005, and the examiners rendered considered 
medical opinions regarding the pertinent issues in this 
matter.    

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his service 
connection claim for peripheral neuropathy of the left upper 
extremity; were notified of the respective responsibilities 
of VA and himself as it pertained to who was responsible for 
obtaining such evidence; and also were notified to submit all 
relevant evidence he had to the RO.  Additionally, the Board 
is satisfied that all relevant facts have been adequately 
developed to the extent possible; and no further assistance 
to the veteran in developing the facts pertinent to the issue 
of service connection is required to comply with the duty to 
assist under the VCAA.  38 U.S.C.A. §§ 5103 and 5103A; 38 
C.F.R. § 3.159.

Analysis

The veteran seeks service connection for peripheral 
neuropathy of the left upper extremity, to include as 
secondary to service-connected coronary artery disease.  The 
veteran's representative further contended in June 2006 that 
peripheral neuropathy was due to herbicide exposure in 
service.  

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In addition, service connection can be granted on a secondary 
basis.  Except as provided in 38 C.F.R. § 3.300(c), 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initially, while there is no firm diagnosis of peripheral 
neuropathy, the evidence shows disabling pathology involving 
the left upper extremity.  A May 1985 Army Medical Center 
record shows a history of left arm weakness.  An August 1998 
Army Medical Center and VA examination reports dated in 
November 1999 and September 2005 also show left deltoid 
weakness and atrophy.  Sensory testing in 1999 and 2005 
further revealed diminished pin prick over the left arm 
region.

The next issue is whether there is evidence of any 
relationship between the veteran's service-connected coronary 
artery disease and the upper left arm weakness and sensory 
decrease, or evidence of any in-service incurrence.

The RO granted service connection for coronary artery 
disease, status post coronary artery bypass graft in May 
2003.  A May 2003 VA medical record shows the veteran had a 
bilateral carotid endarterectomy in 1991 and 1999, and an 
aortic coronary bypass in 1991.  A September 2005 VA 
examination report shows the veteran had complaints of 
numbness in the left arm in 1972 and 1973, which progressed 
to the point where he had weakness and difficulty elevating 
his arm.  The veteran stated that he had three vessel 
coronary artery graft surgeries in 1978 and 1979.  

Upon review, however, the veteran's left upper extremity 
impairment is not shown to be related to his service-
connected coronary artery disease.  

The September 2005 VA examiner noted that an August 1998 MRI 
of the cervical spine showed left neural foramina stenosis at 
C4-C5, which was a broad based disk bulge and osteophyte 
complex; and an impression of diffuse spondylotic changes 
with a chronic C5 nerve root injury.  The examiner further 
noted a 1999 finding that left C5 radiculopathy was causing 
left deltoid weakness and atrophy, as well as other changes 
noted above.  The examiner thus diagnosed the veteran with 
chronic left C5 radiculopathy with deltoid weakness and 
atrophy, as well as some mild weakness of the other upper arm 
muscles related to cervical spine disease.  The examiner also 
found that since the claims file and diagnostic studies 
indicated the veteran's left arm weakness was due to cervical 
spine disease, he could not state that his coronary artery 
disease surgery was the etiology of this condition.  The 
examiner noted that it was possible flare-up of symptoms 
occurred during that surgery, but that based on medical 
evidence and anatomic findings, the veteran's left arm 
weakness was due to his cervical spine disease and not 
secondary to coronary artery surgery.

Other medical findings also attribute impairment in the left 
upper extremity to disorders other than coronary artery 
disease.  A February 1998 Army medical bone scan shows an 
assessment of degenerative joint disease and bursitis in the 
left shoulder.  An August 1998 Army medical record also shows 
an assessment of left rotator cuff tear and deltoid atrophy.  
The veteran reportedly injured his left shoulder in 1997 
while wrestling and also worked as a heavy laborer.  Another 
Army medical record in August 1998 shows the veteran had a 
history of being pinned between a forklift and the wall and 
had been having mild left upper extremity problems since.  
Last, a November 1998 Army medical record shows idiopathic 
brachial neuritis was the suspected etiology of the left 
shoulder atrophy and weakness.  

Additionally, upon review, the evidence does not show any 
relationship between the veteran's left upper extremity 
impairment and service.

The personnel records show the veteran served in the Republic 
of Vietnam; and peripheral neuropathy is one of the diseases 
presumptively related to herbicide exposure in Vietnam if it 
appears within one year of discharge from service.  See 
38 C.F.R. § 3.307(a)(6), 3.309 (e).  However, as noted, there 
is no diagnosis of peripheral neuropathy within one year of 
discharge, or anytime thereafter.  Moreover, the service 
medical records are negative for any findings of peripheral 
neuropathy or any impairment of the left upper extremity.  

Although the veteran has argued that his left upper extremity 
impairment is related to his service-connected coronary 
artery disease or service, this is not a matter for an 
individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Board has 
considered the veteran's lay assertions, they do not outweigh 
the medical evidence of record, which does not show any 
relationship between the veteran's left upper extremity 
impairment and his coronary artery disease, or service. 

In sum, the service connection claim for peripheral 
neuropathy in the left upper extremity, to include as 
secondary to service-connected coronary artery disease is 
denied.  In making this decision, the Board has considered 
the benefit of the doubt doctrine; however, as the evidence 
is not equally-balanced, in this regard, it does not apply.  
Gilbert v. Derwinski, 1 Vet. App. at 57-58; 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for peripheral neuropathy 
of the left upper extremity, to include as secondary to 
service-connected coronary artery disease is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


